Order entered April 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00315-CV

                      YASEEN EDUCATIONAL SOCIETY, Appellant

                                                V.

                   ISLAMIC ASSOCIATION OF ARABI, LTD, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-11706

                                            ORDER
       The Court has before it appellant’s April 10, 2013 unopposed motion for leave to file

amended brief of appellant. The Court GRANTS the motion and ORDERS that the amended

brief tendered by appellant on April 10, 2013 be timely filed as of today’s date.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE